           Case 1:17-cr-00215-LY Document 55 Filed 06/08/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

GILBERT LIMON                                    §
                                                 §
V.                                               §            A-19-CV-021-LY
                                                 §           (A-17-CR-215-LY)
UNITED STATES OF AMERICA                         §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Gilbert Limon, III’s Amended Motion to Vacate Under 28 U.S.C.

§ 2255 and Memorandum of Law and Facts in Support (Dkt. Nos. 46 & 47), and the Government’s

Response (Dkt. No. 44). On November 25, 2019, the Court ordered the Government to supplement

the record. (Dkt. No. 50). The Government filed its Supplement on January 27, 2020. (Dkt. No. 53).

Limon filed a Reply on January 27, 2020. (Dkt. No. 54). The undersigned submits this Report and

Recommendation pursuant to 28 U.S.C. § 636(b) and Rule 1 of Appendix C of the Local Court Rules

of the United States District Court for the Western District of Texas.

                                 I. GENERAL BACKGROUND

       On June 6, 2017, Movant Gilbert Limon, III, was indicted for three crimes: (1) possession

with intent to distribute more than 50 grams of methamphetamine in violation of 21 U.S.C. § 841;

(2) possession of a firearm during a drug trafficking felony in violation of 18 U.S.C. § 924; and (3)

felon in possession of firearm in violation of 18 U.S.C. § 922. On September 29, 2017, Limon

entered into a plea agreement, and on October 3, 2017, he pled guilty to a two count Superseding

Information, charging him with (1) possession with intent to distribute methamphetamine in

violation of 21 U.S.C. § 841; and (2) felon in possession of firearm in violation of 18 U.S.C. § 922.
           Case 1:17-cr-00215-LY Document 55 Filed 06/08/20 Page 2 of 7




On December 21, 2017, Limon was sentenced to 180 months of imprisonment on count one, and 120

months on count two, to run concurrently, and a 3 year term of supervised release. No direct appeal

was filed in this case.

        On January 7, 2019, Limon filed his initial Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. §2255. On May 7, 2019, he moved to amend that motion, which the Court allowed.

In his amended motion Limon argues that: (1) he was denied the effective assistance of counsel when

his counsel failed to withdraw his guilty plea; and (2) he was denied effective assistance of counsel

when his attorney failed to file a notice of appeal as directed by Limon. The Government responds

that Limon’s motion is time-barred, and Limon was not denied effective assistance by his counsel.

                                   II. STANDARD OF REVIEW

        Under § 2255, four general grounds exist upon which a defendant may move to vacate, set

aside, or correct his sentence: (1) the sentence was imposed in violation of the Constitution or laws

of the United States; (2) the District Court was without jurisdiction to impose the sentence; (3) the

sentence imposed was in excess of the maximum authorized by law; and (4) the sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255. The nature of a collateral challenge under

§ 2255 is extremely limited: “A defendant can challenge his conviction after is it presumed final

only on issues of constitutional or jurisdictional magnitude . . . and may not raise an issue for the first

time on collateral review without showing both ‘cause’ for his procedural default, and ‘actual

prejudice’ resulting from the error.” United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991). If the

error is not of constitutional or jurisdictional magnitude, the movant must show that the error could

not have been raised on direct appeal and would, if condoned, “result in a complete miscarriage of

justice.” United States v. Smith, 32 F.3d 194, 196 (5th Cir. 1994). A defendant’s claim of ineffective


                                                    2
           Case 1:17-cr-00215-LY Document 55 Filed 06/08/20 Page 3 of 7




assistance of counsel gives rise to a constitutional issue and is cognizable pursuant to § 2255. United

States v. Walker, 68 F.3d 931, 934 (5th Cir. 1996).

                                            III. ANALYSIS

        The Government asserts that Limon’s petition is time-barred. The Anti-Terrorism and

Effective Death Penalty Act (“AEDPA”) imposes a one-year limitations period for federal habeas

proceedings, with four possible triggers:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by governmental
        action in violation of the Constitution or laws of the United States is removed, if the
        movant was prevented from making a motion by such governmental action;

        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could have
        been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). When a movant fails to file a notice of appeal from the judgment of the trial

court, his conviction is final upon the expiration of the time for filing a notice of appeal, which is

fourteen days after the entry of the judgment. FED. R. APP. P. 4(b)(1)(A); See United States v.

Plascencia, 537 F.3d 385, 388 (5th Cir. 2008). AEDPA’s time-bar applies to both the original

Section 2255 motion and any subsequent amendments. See United States v. Gonzalez, 592 F.3d 675,

678–79 (5th Cir 2009). In this case, Limon did not file a direct appeal. The parties do not dispute that

Limon’s final judgment was entered on December 21, 2017, and that he had 14 days from that date,

or until January 4, 2018, to file a notice of appeal. As noted, the deadline to file a motion to vacate

was one year from this date, or January 4, 2019. Limon’s Motion was docketed on January 7, 2019,

three days after the statute of limitations deadline.

                                                   3
           Case 1:17-cr-00215-LY Document 55 Filed 06/08/20 Page 4 of 7




       Limon argues that his motion was nevertheless timely, relying on the prison mailbox rule.

In the motion’s certificate of service Limon states under penalty of perjury that he placed the motion

in “the prison mailing system” on January 2, 2019. Dkt. No. 40 at 12. Prisoners’ federal pleadings

are considered filed on the date they are placed in the prison mail system. United States v. Young,

966 F.2d 164, 165 (5th Cir. 1992); Rule 3(d), Rules Governing Section 2255 Proceedings for the

United States District Courts (§ 2255 motion is deemed timely if inmate deposits it in the

institution’s internal mailing system on or before the last day for filing). “The Fifth Circuit has

recognized, however, that the mailbox rule is inapplicable in some circumstances.” Sasser v. Thaler,

2012 WL 5990953, at *1 n.2 (N.D. Tex. June 14, 2012). Courts have refused to extend the benefit

of the mailbox rule to prisoners who did not follow the prison’s mailing procedures. United States

v. Williams, 2011 WL 1211540, at *2–4 (W.D. La. Mar. 29, 2011) (holding that the prisoner was not

entitled to the mailbox rule where he “fail[ed] to comply with a reasonable prison regulation”); see

also United States v. Reynolds, 2007 WL 1962949, at *1 (W.D. La. June 28, 2007) (“[I]f the prison

has a legal mail system, then the prisoner must use it as the means of proving compliance with the

mailbox rule”); Chavez–Quezada v. Campos, 2006 WL 2883084, at *1 n.4 (W.D. Tex. Oct 3, 2006)

(courts “have increasingly narrowed the scope of the prisoner mailbox rule, denying its benefit to

prisoners . . . who forego the prison mailing system”). This limitation on the mailbox rule has been

incorporated into the rules that govern § 2255 cases:

       Inmate Filing. A paper filed by an inmate confined in an institution is timely if
       deposited in the institution’s internal mailing system on or before the last day for
       filing. If an institution has a system designed for legal mail, the inmate must use that
       system to receive the benefit of this rule. Timely filing may be shown by a
       declaration in compliance with 28 U.S.C. § 1746 or by a notarized statement, either
       of which must set forth the date of deposit and state that first-class postage has been
       prepaid.


                                                  4
           Case 1:17-cr-00215-LY Document 55 Filed 06/08/20 Page 5 of 7




Rule 3(d), Rules Governing Section 2255 Proceedings for the United States District Courts.

        Limon was incarcerated at the United States Penitentiary in Beaumont, Texas at the time he

filed his Motion. On the issue of Limon’s mailing, the Government has submitted the Declaration

of Jason Tenner, Unit Manager at USP Beaumont, Texas. Dkt. No. 53. Mr. Tenner states that USP

Beaumont has a system designated for legal mail in accordance with BOP policy. He states that after

inmates deliver sealed or outgoing special or legal mail directly to a staff member, that staff delivers

it to the mailroom where it is stamped as “legal mail” or “special mail” on the front of the envelope

and also is marked with an ink stamp indicating the contents have not been read by staff prior to

mailing. Id. Tenner additionally testified that upon review, the envelope in which Limon mailed his

motion to the Court did not reflect that it was mailed as “legal mail.” Id. While Limon has stated

he placed his Motion “in the prison mailing system” he has failed to declare or establish that he used

USP Beaumont’s “legal mail” system as required to benefit from the prison mailbox rule. Limon’s

statement is insufficient to invoke the prison mailbox rule. Cunningham v. Bradley, 2019 WL

208880, at *3 (N.D. Miss. Jan. 15, 2019) (inmate’s use of the regular prison mail system and failure

to use the prison’s legal mail system precluded his use of the mailbox rule to extend the federal

habeas corpus deadline); Barnes v. Dowling, 2019 WL 5697187, at *3 (N.D. Okla. Nov. 4, 2019)

(declining to apply the prison mailbox rule based on the movant’s declaration that he placed the letter

in the United States mail, and did not use the prison’s legal mailing system).

        Despite the fact that USP Beaumont has a system designed for legal mail, Limon’s letter is

not stamped as “legal mail” or “special mail,” as required by USP Beaumont’s regulations, indicating

that he did not use the legal mail system. Dkt. No. 53, Mail Management Manual Program;

Declaration of Jason Tenner at ¶ 4. Because Limon failed to use USP Beaumont’s legal mail system


                                                   5
           Case 1:17-cr-00215-LY Document 55 Filed 06/08/20 Page 6 of 7




he is not able to rely on the prison mailbox rule. Rule 3(d), Rules Governing Section 2255

Proceedings for the United States District Courts. As a result, Limon’s Motion is time-barred. See

United States v. Holt, 650 F. App’x 170 (5th Cir. 2016).1

                                   IV. RECOMMENDATION

       In accordance with the preceding, the undersigned RECOMMENDS that the District Court

DENY the Motion to Vacate (Dkt. No. 46).

                                           V. WARNING

       The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. Battles v. United

States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written objections

to the proposed findings and recommendations within fourteen days after the party is served with

a copy of the Report shall bar that party from de novo review by the district court of the proposed

findings and recommendations in the Report and, except upon grounds of plain error, shall bar the

party from appellate review of unobjected-to proposed factual findings and legal conclusions

accepted by the district court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985);

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996).

                                VI. CERTIFICATE OF APPEAL

       An appeal may not be taken to the court of appeals from a final order in a proceeding under

§ 2255 “[u]nless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. § 2253(c)

(1)(B). Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings for the United States

       1
        Because his Motion is time-barred, the Court does not address Limon’s ineffective assistance
of counsel claims.
                                                 6
           Case 1:17-cr-00215-LY Document 55 Filed 06/08/20 Page 7 of 7




District Courts, effective as amended to February 1, 2010, the District Court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.

        A certificate of appealability (“COA”) may issue only if a petitioner has made a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully

explained the requirement associated with a “substantial showing of the denial of a constitutional

right” in Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595 (2000). In cases where a district

court rejected a movant’s constitutional claims on the merits, “the petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Id. “When a district court denies a habeas petition on procedural grounds without

reaching the petitioner’s underlying constitutional claim, a COA should issue when the petitioner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id.

        In this case, reasonable jurists could not debate the denial of the movant’s § 2255 motion on

substantive or procedural grounds, nor find that the issues presented are adequate to deserve

encouragement to proceed. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Accordingly, a

certificate of appealability shall not be issued.

        SIGNED this 8th day of June, 2020.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                    7
